Citation Nr: 9913423	
Decision Date: 05/17/99    Archive Date: 05/26/99

DOCKET NO.  98-18 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for an ulcer condition.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for 
rheumatism/arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1943 to December 
1945.  This appeal arises before the Board of Veterans' 
Appeals (Board) from a rating decision in which the reopening 
of previously denied claims for service connection for an 
ulcer condition and for rheumatism/arthritis was denied.


FINDINGS OF FACT

1.  By a decision dated in July 1997, the Board denied the 
veteran's claim for service connection for an ulcer 
condition.

2.  By a decision dated in July 1997, the Board determined 
that new and material evidence had not been submitted to 
reopen the veteran's claim of entitlement to service 
connection for rheumatism/arthritis.

3.  Since July 1997, the veteran has submitted medical 
evidence and his own statements and testimony, some of which 
is new, but none of which is not so significant that it must 
be considered in order to fairly decide the merits of the 
claims for service connecton for an ulcer or for 
rheumatism/arthritis.


CONCLUSIONS OF LAW

1.  The July 1997 Board decision denying service connection 
for an ulcer condition is final.  38 U.S.C.A. §§ 7103, 7104 
(West 1991); 38 C.F.R. § 20.1100 (1998).

2.  The claim for entitlement to service connection for an 
ulcer condition is not reopened by the submission of new and 
material evidence.  38 U.S.C.A. §§ 5107, 5108, 7104 (West 
1991); 38 C.F.R. §§ 3.156, 20.1105 (1998).

3.  The July 1997 Board decision denying the reopening of a 
claim for service connection for rheumatism/arthritis is 
final.  38 U.S.C.A. §§ 7103, 7104 (West 1991); 38 C.F.R. 
§ 20.1100 (1998).

4.  The claim for entitlement to service connection for 
rheumatism/arthritis is not reopened by the submission of new 
and material evidence.  38 U.S.C.A. §§ 5107, 5108, 7104 (West 
1991); 38 C.F.R. §§ 3.156, 20.1105 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be established for disability 
resulting from personal injury or disease incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991).  In the absence of chronicity at onset, a grant of 
service connection requires evidence of continuity of 
symptomatology demonstrating that a current disability was 
incurred in service.  38 C.F.R. § 3.303(b) (1998).  
Regulations also provide that service connection may be 
established where all the evidence of record, including that 
pertinent to service, demonstrates that the veteran's 
currently disability was incurred in service.  38 C.F.R. 
§ 3.303(d) (1998).

In this case, the veteran filed a claim for service 
connection for rheumatism in January 1946.  The RO denied 
this claim by a rating decision in April 1946, which was 
confirmed and continued in August 1947 and June 1947, 
following the receipt of additional treatment and service 
medical records.  In January 1977, the veteran again claimed 
service connection for a disability he described as 
arthritis.  The RO denied this claim by a February 1977 
rating decision.  The veteran did not appeal these decisions 
to the Board.  In July 1993, the veteran attempted to reopen 
his previously denied claim for service connection of 
rheumatism by the submission of new and material evidence, 
and filed a claim for service connection for an ulcer 
condition.  The RO did not reopen the claim for service 
connection for rheumatism by a November 1994 rating decision, 
and denied service connection for stomach ulcer by a January 
1995rating decision, both of which the veteran appealed to 
the Board.  By a decision dated in July 1997, the Board 
denied service connection for an ulcer condition on the bases 
that the veteran had not presented medical evidence that he 
currently exhibited an ulcer condition and, even if he had, 
he had presented no medical evidence of an etiological link, 
or nexus, between any such current ulcer condition and his 
active service.  In addition, the Board found that the 
veteran had not submitted new and material evidence 
sufficient to reopen the previously denied claim for service 
connection for rheumatism/arthritis.  

The question before the Board is the limited question of 
whether the veteran has submitted new and material evidence 
to reopen his previously-denied claims.  The July 1997 Board 
decision is the last prior final decision concerning these 
claims.  To reopen a finally denied claim, a veteran must 
submit new and material evidence.  38 U.S.C.A. § 5108, 7104 
(West 1991); 38 C.F.R. § 20.1105 (1998).  

As defined by regulation, new and material evidence means 
evidence not previously submitted to agency decision-makers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (1998).

Current case law provides for a three-step analysis when a 
claimant seeks to reopen a final decision based on new and 
material evidence.  First, it must be determined whether new 
and material evidence has been presented under 38 C.F.R. § 
3.156(a); second, if new and material evidence has been 
presented, it must be determined immediately upon reopening 
whether, based upon all the evidence and presuming its 
credibility, the claim as reopened is well grounded pursuant 
to 38 U.S.C.A. § 5107(A); and third, if the claim is well 
grounded, the merits of the claim must be evaluated after 
ensuring the duty to assist under 38 U.S.C.A. § 5107(b) has 
been fulfilled.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998) and Winters v. West, 12 Vet. App. 203 (1999) (en banc).  

In determining whether the evidence presented or secured 
since the prior final disallowance of the claim is new and 
material, "the credibility of the [new] evidence" is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The new and material evidence must be presented or secured 
since the time that the claim was finally disallowed on any 
basis, not only since the time that the claim was last 
disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 
285 (1996).  

Evidence received since the July 1997 decision includes the 
veteran's testimony given before the undersigned member of 
the Board in January 1999, his testimony given in a hearing 
held before the hearing officer at the local RO in April 
1998, and his written statements; and VA outpatient records 
dated from November 1998 to January 1999 and VA hospital 
records dated in April 1997, February 1998, and October 1998.  
For reasons explained below, the Board finds that, while some 
of this evidence is new, none of it is material.

The veteran has submitted his own statements, including his 
February 1998 notice of disagreement and his March and 
November 1998 VA Form 9, and his testimony before the 
undersigned member of the Board in January 1999 and before 
the hearing officer at the RO in April 1998.  However, his 
statements and testimony are essentially duplicative of 
statements and testimony he made in his previous claims as 
reflected in statements of record dated, inter alia, in 
January and July 1946, and January 1977; and his testimony 
given before the hearing officer at the RO in July 1995 and 
September 1996.  These subsequent statements are thus not 
new.

Where the evidence is not new, it is not necessary to 
determine whether it is "material."  Bielby v. Brown, 7 
Vet. App. 260, 264 (1994); see also Manio, 1 Vet. App. at 
145.

The veteran submitted VA outpatient records and hospital 
records dated in 1998 and 1999 at his hearing before the 
undersigned member of the Board, and waived RO consideration 
of this evidence.  See 38 C.F.R. § 20.1304(c) (1998).  In 
addition, the RO obtained VA hospital records for treatment 
given the veteran in April 1997 and February 1998.  These 
records are new, in that they have not before been of record 
and were not, therefore, considered by the Board in its July 
1997 decision.  Nonetheless, for reasons delineated below, 
they are not material.

These VA hospital and outpatient treatment records reveal 
that the veteran presented, variously, with complaints of 
right groin pain radiating into his leg, abdominal pain, 
constipation, gastrointestinal bleeding, vomiting, nausea, 
weight loss, and difficulty voiding.  He was treated for 
anemia and melena, underwent esophagogastroduodenoscopy, 
colonoscopy, and endoscopy, and was diagnosed with esophageal 
stricture, angioectasia, and prostatitis.  However, these 
records do not evidence a diagnosis of an active ulcer 
condition.  Furthermore, while these records reveal diagnoses 
of degenerative joint disease, spinal stenosis, and a history 
of multiple laminectomies, they do not document any 
complaints of or treatment for these problems, nor do they 
document complaints of, treatment for, or diagnosis of 
rheumatism/arthritis.  Moreover, these records contain no 
medical evidence, statements, or opinions establishing a 
causal link, or nexus, between any ulcer condition or 
rheumatism/arthritis and the veteran's active service.

The veteran has offered his own statements regarding the 
nature and extent of any ulcer condition and 
rheumatism/arthritis.  However, the record does not show that 
he is a medical professional, with the training and expertise 
to provide clinical findings regarding the nature of any 
ulcer condition or rheumatism/arthritis and their etiologic 
relationship to his active service.  Consequently, his 
statements are credible with regard to his subjective 
complaints and his history; but they do not constitute 
competent medical evidence for the purpose of showing a nexus 
between current complaints and service.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Grottveit v. Brown, 5 Vet. 
App. 91 (1993).

As none of the evidence added to the record since the Board's 
July 1997 decision, either by itself or in the context of all 
the evidence, both old and new, provides medical evidence 
reflecting that the veteran is currently suffering from 
either an ulcer condition or rheumatism/arthritis that is 
related to his active duty service, the Board concludes that 
the additional evidence does not constitute new and material 
evidence sufficient to reopen the claims for entitlement to 
service connection for an ulcer condition or for 
rheumatism/arthritis.  Therefore, the Board finds that the 
reopening of these claims is not warranted.

VA has a duty under 38 U.S.C.A. § 5103(a) to advise a 
claimant of the new and material evidence needed to complete 
his claim for benefits.  Graves v. Brown, 8 Vet. App. 522, 
525 (1996).  This obligation depends on the particular facts 
of the case and the extent to which VA has advised the 
claimant of the evidence necessary to be submitted with a VA 
benefits claim.  Robinette v. Brown, 8 Vet. App. 69, 77-80 
(1995).  Here, the RO fulfilled its obligation in its 
statement of the case and supplemental statements of the 
case, which informed the veteran of the reasons his claims 
had been denied.  Also, by this decision, the Board informs 
the veteran of the type of evidence needed to reopen these 
previously denied claims.  In this case, the veteran has not 
indicated the existence of medical evidence of a link between 
his active service and either an ulcer condition or 
rheumatism/arthritis.  He has testified that the physicians 
who did treat him for these conditions immediately following 
his discharge from active service are now deceased and the 
records, unavailable.  


ORDER

New and material evidence to reopen the claims for 
entitlement to service connection for an ulcer condition and 
for rheumatism/arthritis has not been received.  The appeal 
is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

 

